IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 MARK KLEEMAN,                                : No. 39 MM 2019
                                              :
                     Petitioner               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 SHERIFF MARK MCANDREW OF                     :
 LACKAWANNA COUNTY, PRESIDENT                 :
 JUDGE MICHAEL J. BARRASSE, CLERK             :
 MAURI B. KELLY, ATTORNEY GENERAL             :
 JOSH SHAPIRO,                                :
                                              :
                     Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 8th day of July, 2019, the “Writ of Quo Warranto” is DENIED. The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.